                        Case 2:20-cr-00436-WB Document 25 Filed 09/10/21 Page 1 of 7

AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                                        Eastern District of Pennsylvania
                                                                           )
              UNITED STATES OF AMERICA                                     )      JUDGMENT IN A CRIMINAL CASE
                                  V.                                       )
                                                                           )
                        KEVIN GUPTON                                              Case Number: DPAE2:20CR0436-01
                                                                           )
                                                                           )      USM Number: 24628-509
                                                                           )
                                                                           )        Margaret M. Grasso, Esquire
                                                                           )      Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)         1, 2, 3, 4
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                          Offense Ended
18 U.S. C. § 922(g)( 1)           Possession of a firearm by a felon                                        2/20/2019                1-2

18 U.S.C. § 924(a)(1 )(A)         False statements to a federal firearm licensee                            2/20/2019                3-4



       The defendant is sentenced as provided in pages 2 through          _ _7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                              Dis        Dare dismissed on the motion of the United States.
               -------------
         It is ordered that the defendant must notify the United States attorn      or this district within 30 days of any chan_ge of name, residence,
or mailing address until all fines, restitution, costs, and special assessments · p sed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the court and United States attorney of materia ch ges in economic ire stances.




cc:

      Defense Counsel
      AUSA
      U.S. Marshal (2X)                                                             Wendy Beetlestone, United States District Court
      Probation Office (2X)                                              Name and Title of Judge
      Pretrial Services
      FLU

                                                                         Date
                        Case 2:20-cr-00436-WB Document 25 Filed 09/10/21 Page 2 of 7

AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                  Judgment -   Page   ~2~_ of   7
DEFENDANT: KEVIN GUPTON
CASE NUMBER: DPAE2:20CR0436-01

                                                          IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
 - 57 months each on Counts 1 through 4, such terms to be served concurrently.




     Ill   The court makes the following recommendations to the Bureau of Prisons:
           The defendant shall participate and permitted to enroll within the Residential Drug and Alcohol Program (RDAP).




     D The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
           D at                                  D a.m.      D p.m.      on

           D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                      to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                               UNITED STATES MARSHAL



                                                                         By-----------------------
                                                                                            DEPUTY UNITED STATES MARSHAL
                         Case 2:20-cr-00436-WB Document 25 Filed 09/10/21 Page 3 of 7

AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                          Judgment-Page _ _ _ of
DEFENDANT: KEVIN GUPTON
CASE NUMBER: DPAE2:20CR0436-01
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

     - 3 years
     This includes a term of 3 years on each of Counts 1 through 4; all such terms to run concurrently.
     Within 72 hours of release from the custody of the Bureau of Prisons, the defendant shall report in person to the probation
     office in the district to which the defendant is released.

     While on supervised release, the defendant shall not commit another federal, state, or local crime, shall be prohibited from
     possessing a firearm or other dangerous device, shall not possess an illegal controlled substance and shall comply with the
     other standard conditions that have been adopted by this Court. The defendant must submit to one drug test within 15 days
     of commencement of supervised release and at least two tests thereafter as determined by the probation officer. The
     defendant shall cooperate in the collection of DNA as directed by the probation officer.




                                                      MANDATORY CONDITIONS
1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.       D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.       ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                       Case 2:20-cr-00436-WB Document 25 Filed 09/10/21 Page 4 of 7

AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment-Page   ----=------    of _ _ _ _ __
DEFENDANT: KEVIN GUPTON
CASE NUMBER: DPAE2:20CR0436-01

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers ).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: wvvw.uscourts.gov.


Defendant's Signature                                                                                    Date _ _ _ _ _ _ _ _ _ _ __
                       Case 2:20-cr-00436-WB Document 25 Filed 09/10/21 Page 5 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D- Supervised Release
                                                                                           Judgment-Page   _5_    of _ _ ?___ _
DEFENDANT: KEVIN GUPTON
CASE NUMBER: DPAE2:20CR0436-01

                                         SPECIAL CONDITIONS OF SUPERVISION
 The defendant shall participate in a program at the direction of the probation officer aimed at learning a vocation, or
 improving the defendant's literacy, education level, or employment skills in order to develop or improve skills needed to
 obtain and maintain gainful employment. The defendant shall remain in any recommended program until completed or until
 such time as the defendant is released from attendance by the probation officer. The defendant shall participate in
 cognitive therapy program (Re-entry program).

The defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other forms of
testing to ensure compliance. It is further ordered that the defendant shall participate in drug treatment and abide by the
rules of any such program until satisfactorily discharged. The defendant shall participate within the Re-entry program and
specifically enroll in Cognitive therapy.
                        Case 2:20-cr-00436-WB Document 25 Filed 09/10/21 Page 6 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                             Judgment -   Page   -~6~_     of        7
DEFENDANT: KEVIN GUPTON
CASE NUMBER: DPAE2:20CR0436-01
                                                CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution                 Fine                      AVAA Assessment*               JVT A Assessment**
TOTALS            $ 400.00                  $                           $                         $                              $



0    The determination ofrestitution is deferred until          -----
                                                                              . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

0    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned paYf!1ent, unless specified otherwise in
     the priori!)' or_!:ier or perc~ntage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the Umted States 1s paid.

Name of Payee                                                   Total Loss***                     Restitution Ordered            Priority or Percentaz:e




TOTALS                               $                           0.00


0     Restitution amount ordered pursuant to plea agreement $

0     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D the interest requirement is waived for the              D fine       O     restitution.

      0    the interest requirement for the        D     fine    O restitution is modified as follows:

* Amy, Vicky, and Andy Child Pomograph_y Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount oflosses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                        Case 2:20-cr-00436-WB Document 25 Filed 09/10/21 Page 7 of 7
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                                        7_ of
                                                                                                        Judgment-Page _ _                 7
DEFENDANT: KEVIN GUPTON
CASE NUMBER: DPAE2:20CR0436-01

                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     !ti   Lump sum payment of$          400.00
                                         - - - - - - -
                                                             due immediately, balance due

            D     not later than                                  , or
            D     in accordance with D C,           D D,     D E,or       D F below; or
B     D Payment to begin immediately (may be combined with               DC,       D D, or     D F below); or

C     D Payment in equal           _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence
                                                              _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal         _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence
                                                            _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,         30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                              Joint and Several             Corresponding Payee,
      (including defendant number)                       Total Amount                   Amount                        if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

Ill   The defendant shall forfeit the defendant's interest in the following property to the United States:
      As per the Court's Order of Forfeiture, docket entry #23. Order is attached and is to be made part of this Judgment.


Payments shall be a_pplied in the following order: (1) assessment, (2) restitution princpal, (3} restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, mcluding cost of
prosecution and court costs.
